DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okafor et al (US 11126344), and further in view of Liang et al (US 2018/0004740).
For claim 14, Okafor et al teach an electronic device, comprising: 
5	a processor (e.g. figure 7, processor 702); and 
a memory (e.g. figure 7, column 17, lines 37-41), configured to store instructions executable by the processor; 
wherein in response to the instructions are executed by the processor (e.g. figure 7, column 17, lines 37-41), the processor is configured to: 
obtain a first playback duration of a short video (e.g. column 7, lines 37-43: “…if the visual content corresponds to a video, the segment length module 308 automatically defines a playback length of a selected portion of a song based on a length of the video being shared. For example, if the video is 10 seconds in length, the segment length module 308 an ensure the selected portion of the song is also 10 seconds in length…”); 
10	generate a target music material corresponding to the short video based on the first playback duration, wherein a playback duration of the target music material matches the first playback duration (e.g. column 7, lines 37-43: “…if the visual content corresponds to a video, the segment length module 308 automatically defines a playback length of a selected portion of a song based on a length of the video being shared. For example, if the video is 10 seconds in length, the segment length module 308 an ensure the selected portion of the song is also 10 seconds in length…”); and 
generate a lyric sticker corresponding to the target music material based on lyrics extracted from the target music material, and display the short video added with the lyric sticker (e.g. figure 4A-4G, column 8, lines 7-8, “…The visual content 406 may be an image, video or looping video…” column 9, lines 26-29: “in the example of FIG. 4G. In some embodiments, a music sticker 440 referencing the song 416 and selected portion of the song 416 can be included with the visual content 406 as a graphical overlay (e.g., sticker)” or figure 4D, column 8, line 67-column 9, line 3: “…the information 428 can provide lyrics of the song 416 that correspond to the portion of the song 416 that was selected…).
Okafor et al do not further disclose displaying a music editing page and automatically loading the lyrics corresponding to the candidate music material in response to selecting the candidate music material by performing a clicking operation on a selection control or a playing control of the candidate music material on the first display page; wherein the music editing page contains areas for editing color, word effects, or position of the lyrics. Liang et al teach displaying a music editing page and automatically loading the lyrics corresponding to the candidate music material in response to selecting the candidate music material by performing a clicking operation on a selection control or a playing control of the candidate music material on the first display page (e.g. paragraphs 64-67, figures 4-6, user perform click operation on Lyric Book); wherein the music editing page contains areas for editing color, word effects, or position of the lyrics (e.g. paragraph 96 “setting preferred font”). 
Claim 20 is rejected for the same reasons as discussed in claim 14 above, wherein Okafor et al also teach a non-transitory computer readable storage medium, configured to store instructions, in response to the instructions being executed by one or more processors (e.g. figure 7, column 17, lines 37-41). 
claim 1 is rejected for the same reasons as discussed in claim 14 above. 
For claims 2 and 15, Okafor et al teach obtain a music material and a second playback duration of the music material; generate the target music material by compensating the second playback duration to the first playback duration in response to the first playback duration being greater than the second playback duration; and 20generate the target music material by cutting the music material in response to the first playback duration being less than the second playback duration (e.g. figure 4E, column 7, lines 13-15: “The segment length module 308 can provide options for defining a playback length for a selected portion of a song”, column 7, lines 25-28: “…the user can apply touchscreen gestures to decrease a length of the precision playback scrubber so a shorter portion of the song is selected”, column 7, lines 40-43: “If the video is 10 seconds in length, then the segment length module 308 can ensure the selected portion of the song is also 10 seconds in length.”). 
For claim 4, Okafor et al teach wherein said cutting the music material comprises: determining a cutting position of the music material based on a cutting operation on the music material; and 25cutting the music material at the cutting position (e.g. figure 4E, column 7, lines 25-28: “…the user can apply touchscreen gestures to decrease a length of the precision playback scrubber so a shorter portion of the song is selected”, column 7, lines 40-43: “If the video is 10 seconds in length, then the segment length module 308 can ensure the selected portion of the song is also 10 seconds in length.”).
For claim 17, Okafor et al teach determine a cutting position of the music material based on a cutting operation on the music material; and 30cut the music material at the cutting position (e.g. figure 4E, column 7, lines 25-28: “…the user can apply touchscreen gestures to decrease a length of the precision playback scrubber so a shorter portion of the song is selected”, column 7, lines 40-43: “If the video is 10 seconds in length, then the segment length module 308 can ensure the selected portion of the song is also 10 seconds in length.”).

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okafor et al and Liang et al, as applied to claims 1-2, 4, 14-15, 17 and 20 above, and further in view of Moldover et al (US 2021/0055905). 
For claim 6, Okafor et al and Liang et al do not further disclose generating a playback timeline for the lyric sticker based on a playback time of the target music material; synchronizing the playback timeline of the lyric sticker with a playback timeline of the short video, and 5synchronously updating the lyrics of the lyric sticker based on a playback progress of the short video. Moldover et al teach generating a playback timeline for the lyric sticker based on a playback time of the target music material; synchronizing the playback timeline of the lyric sticker with a playback timeline of the short video, and 5synchronously updating the lyrics of the lyric sticker based on a playback progress of the short video (e.g. paragraph 68, figure 2 or figure 7, paragraph 75: “…playback using performance timeline, lyrics or pitch portions of the visually synchronized presentation…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Moldover et al into the teaching of Okafor et al and Liang et al for user to conveniently capture, recapture or edit a performance in a social music network (e.g. paragraph 14, Moldover et al). 
Claim 19 is rejected for the same reasons as discussed in claim 6 above. 
For claim 5, Okafor et al and Liang et al do not further disclose identifying a segment without lyrics from the target music material; determining a dynamic effect for sound waves corresponding to the segment without lyrics based on an amplitude of an audio; and 30displaying the sound waves with the dynamic effect. Moldover et al teach identifying a segment without lyrics from the target music material; determining a dynamic effect for sound waves corresponding to the segment without lyrics based on an amplitude of an audio; and 30displaying the sound waves with the dynamic effect (e.g. paragraph 85, figure 20 shows the Magnitude of the “applause measures”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Moldover et al into the teaching of Okafor et al and Liang et al for user to conveniently capture, recapture or edit a performance in a social music network (e.g. paragraph 14, Moldover et al).
Claim 18 is rejected for the same reasons as discussed in claim 5 above. 

Claims 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okafor et al and Liang et al, as applied to claims 1-2, 4, 14-15, 17 and 20 above, and further in view of Nakata et al (US 6053740). 
For claim 7, Okafor et al and Liang et al do not further disclose obtaining a staying position of a color editing operation of the lyrics in a color tuning area; obtaining a target color for the lyrics of the target music material based on the staying 10position; and editing the lyrics to the target color. Nakata et al teach obtaining a staying position of a color editing operation of the lyrics in a color tuning area; obtaining a target color for the lyrics of the target music material based on the staying 10position; and editing the lyrics to the target color (e.g. column 6, lines 23-32: “…the CPU 1 changes the color of one word corresponding with the currently read out lyrics event data to inform a singer of a progress position of the lyrics. In this instance, the color of the word may be gradually changed in accordance with progression of the lyrics.”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakata et al into the teaching of Okafor et al and Liang et al to change the color of the lyrics to “inform a singer of progress position of the lyrics” (e.g. column 6, lines 23-32, Nakata et al) to improve convenience for the singer. 
For claim 9, Okafor et al and Liang et al do not further disclose determining a target word effect based on a position of a word effect selection operation on a music editing page; and displaying the lyrics configured with the target word effect. Nakata et al teach determining a target word effect based on a position of a word effect selection operation on a music editing page; and displaying the lyrics configured with the target word effect (e.g. column 6, lines 23-32: “…the CPU 1 changes the color of one word corresponding with the currently read out lyrics event data to inform a singer of a progress position of the lyrics. In this instance, the color of the word may be gradually changed in accordance with progression of the lyrics.”, column 6, lines 15-22, “AT the following step s16, the CPU 1 determines whether the page-change code is included in the read out lyrics event data or not”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakata et al into the teaching of Okafor et al and Liang to change the color of the lyrics to “inform a singer of progress position of the lyrics” (e.g. column 6, lines 23-32, Nakata et al) to improve convenience for the singer.
For claim 10, Okafor et al and Liang et al do not further disclose scaling a font size of the lyrics based on a lyric scaling operation. Nakata et al teach scaling a font size of the lyrics based on a lyric scaling operation (e.g. column 6, lines 23-32: “…Alternatively, the font, size or background color of the word may be changed…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakata et al into the teaching of Okafor et al and Liang et al to change the color of the lyrics to “inform a singer of progress position of the lyrics” (e.g. column 6, lines 23-32, Nakata et al) to improve convenience for the singer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okafor et al, Liang et al and Nakata et al, as applied to claims 1-2, 4, 14-15, 17, 20 and 7, 9-10 above, and further in view of Juristovski et al (US 2012/0221975).  
For claim 8, Okafor et al Liang et al and Nakata et al do not further disclose displaying a floating window at the staying position, wherein the floating window is configured to display and enlarge an area of the target color. Beaumier et al teach displaying a floating window at the staying position, wherein the floating window is configured to display and enlarge an area of the target color (e.g. figure 8A, paragraphs 31: “…Selection of a lyric segment may cause the selected segment to have its visual characteristic changed to altered, e.g., bolded, enlarged, change color”, paragraph 60,”…displayed through a variety of ways including an overlaid window”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Juristovski et al into the teaching of Okafor et al Liang et al and Nakata et al to increase the engagement of users with song lyrics (e.g. paragraph 10, Juristovski et al). 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okafor et al and Liang et al, as applied to claims 1-2, 4, 14-15, 17 and 20 above, and further in view of Juristovski et al (US 2012/0221975).  
For claim 11, Okafor et al and Liang et al do not further disclose calling a first display page including at least one candidate music material; generating a calling instruction for calling a music editing page based on a target operation on the candidate music material; and 25switching the first display page to the music editing page based on the calling instruction, and loading the candidate music material to the music editing page as the music material. Juristovski et al teach calling a first display page including at least one candidate music material; generating a calling instruction for calling a music editing page based on a target operation on the candidate music material; and 25switching the first display page to the music editing page based on the calling instruction, and loading the candidate music material to the music editing page as the music material (e.g. figure 8A, paragraph 7). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Juristovski et al into the teaching of Okafor et al and Liang et al to increase the engagement of users with song lyrics (e.g. paragraph 10, Juristovski et al).
For claim 13, Okafor et al and Liang et al do not further disclose displaying a favorites icon of the music material on the first display page in response to a clicking operation on a playing control of the music material on the first display page. Juristovski et al teach displaying a favorites icon of the music material on the first display page in response to a clicking operation on a playing control of the music material on the first display page (e.g. figure 8B “Set Fire To the Rain Lyrics”, paragraph 113). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Juristovski et al into the teaching of Okafor et al and Liang et al to increase the engagement of users with song lyrics (e.g. paragraph 10, Juristovski et al).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okafor et al and Liang et al, as applied to claims 1-2, 4, 14-15, 17 and 20 above, and further in view of Mazur et al (US 2014/0229829). 
For claims 3 and 16, Okafor et al and Liang et al do not further disclose obtaining a duration difference between the first playback duration and the second playback duration, and 20compensating the second playback duration to the first playback duration by playing the music material in a loop based on the duration difference. Mazur et al teach obtaining a duration difference between the first playback duration and the second playback duration, and 20compensating the second playback duration to the first playback duration by playing the music material in a loop based on the duration difference (e.g. paragraphs 46-47, “looping one portion of one track”, one portion can obvious be the different between the “one track” and the rest of the track excluding the portion). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mazur et al into the teaching of Okafor et al and Liang et al to allow user to playback music “on-the-fly” (e.g. paragraph 10, Mazur et al) to improve convenience for user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484